DETAILED ACTION
	Claims 1-20 are pending.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a charged particle beam apparatus.
Group II, claims 10-20, drawn to a cell evaluation method by an image processing apparatus, and a cell evaluation program executed by the image processing apparatus.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In the instant application there are claims directed to multiple categories of invention, specifically to a process (Group II) and an apparatus or means specifically designed for carrying out said process (Group I).  This combination of categories (groups) is provided for in 37 CFR 1.475(b) (combination (4)) and thus the groups of inventions have unity of invention a priori.
However, the groups of inventions are found to lack unity of invention a posteriori because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a charged particle beam apparatus comprising an acquisition unit configured to acquire an image of a cell, and a determination unit configured to determine quality and/or functionality of the cell based on a feature in the acquired image, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kageyama (US 2002/0024022) in view of Yamauchi (US 2015/0219543).  Kageyama discloses a charged particle beam irradiation apparatus comprising a detector for detecting the amount of a moved specimen stage, a charged particle beam optical unit for irradiating the specimen with a charged particle beam, and an image display unit for displaying an image of the specimen and a marker on each target position on the image of the specimen (claim 1 of Kageyama).  In particular, an image of a cell in the specimen is obtained with the apparatus (paragraph [0061]).  Together the charged particle beam optical unit and the image display unit reads on the claimed acquisition unit configured to acquire an image of a cell.  Kageyama differs from the shared technical feature of Groups I and II in that Kageyama does not disclose that their charged particle beam irradiation apparatus further comprises a determination unit configured to determine quality and/or functionality of the cell based on a feature in the acquired image.  However, Yamauchi discloses a cell evaluation method comprising evaluating a cell differentiation degree based on a cell thickness (abstract) and a cell evaluation apparatus for performing the method (paragraphs [0089]-[0093] and Figure 3).  The cell evaluation apparatus comprises a determination means D1 for determining the cell thickness based on the cell observation data (paragraph [0093]).  The cell observation data may include primarily a phase microscope image of the cell and may be three-dimensional data and tomographic images of cells obtained by a microscope capable of three-dimensional imaging (paragraphs [0077]-[0079]).  The cell evaluation apparatus further comprises an evaluation means D2 for determining the differentiation degree of the cell based on the cell thickness (paragraph [0093]).  The differentiation degree reads on the functionality of the cell, thus the evaluation means D2 reads on a determination unit configured to determine functionality of the cell based on a feature of the acquired data.  It would have been obvious to have included the evaluation means of Yamauchi to determine the differentiation degree of the cell that is in the obtained image in the invention of Kageyama since it would extend the use of the apparatus of Kageyama to evaluation of a cell for its differentiation degree.  Thus Kageyama in view of Yamauchi renders obvious the shared technical feature of Groups I and II.  Therefore unity of invention is lacking between the inventions of Groups I and II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention (Group I or II) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651